COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michael W. Gioffredi v. The Retreat at Riverstone

Appellate case number:    01-21-00627-CV

Trial court case number: 21-CCV-068826

Trial court:              County Court at Law No. 1 of Fort Bend County

        On February 25, 2022, Appellant Michael W. Gioffredi filed a letter that we construe as a
motion for extension of time to file his appellate brief. Appellant’s motion to extend time to file
his brief is granted. Appellant’s brief is due April 4, 2022. The relief granted in this order is
limited to the deadline for Appellant to file his appellate brief.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: March 3, 2022